Title: To James Madison from Benjamin Rush, 9 December 1810
From: Rush, Benjamin
To: Madison, James


Dear Sir,
Philadelphia Decemr 9th: 1810.
I have great pleasure in informing you that the operation I mentioned in my letter of Friday was this day performed upon your nephew, and with the happiest result. I refer you to Dr Physick’s letter for the particulars of it. The only design of this hasty note is [to] comply with my promise, and to inform you that I shall this evening at the request of your nephew communicate the news of the safe issue of the operation, and that as yet nothing has occurred to forbid an expec[ta]tion of its being attended with good effects. From Dear Sir yours truly and Affectionately
Benjn: Rush
